Citation Nr: 1449054	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for low back disability, to include degenerative disc disease (DDD) of the lumbosacral spine.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral avascular necrosis of the hips, to include bilateral hip replacements.

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral knee disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability(ies) (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from October 26, 1979, to January 12, 1981.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a travel Board hearing in May 2014 before the undersigned sitting at the RO (commonly called a travel Board hearing).  A transcript thereof is contained within Virtual VA.  

The issues of entitlement to service connection for low back disability, to include DDD of the lumbosacral spine; bilateral avascular necrosis of the hips, to include bilateral hip replacements; and bilateral knee disabilities, on a de novo basis, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  



FINDINGS OF FACT

1.  The Veteran was notified in March 2002, but did not appeal, a February 2002 rating decision which denied service connection for DDD of the lumbosacral spine; bilateral avascular necrosis of the hips, and bilateral knee disabilities.  

2.  The additional evidence received since the 2002 rating decision includes new evidence which addresses the etiology of the claimed disabilities and is material as to the claims for service connection for low back disability, to include DDD of the lumbosacral spine; bilateral avascular necrosis of the hips, to include bilateral hip replacements, and bilateral knee disabilities.  


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying service connection for DDD of the lumbosacral spine; bilateral avascular necrosis of the hips, and bilateral knee disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

2.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for low back disability, to include DDD of the lumbosacral spine; bilateral avascular necrosis of the hips, to include bilateral hip replacements, and bilateral knee disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in December 2008 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In a new and material evidence claim, the VCAA notice must include the evidence and information needed to reopen the claim and the evidence and information needed to establish entitlement to the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This was done by a February 2009 letter.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  the Veteran's service treatment records (STRs) are on file.  Also, records of the Social Security Administration (SSA) are on file, as are private clinical records from Bon Secours Hospital in February 2005; however, Bon Secours Hospital also reported that there were no records of treatment of the Veteran from 1981 to 1989.  Also on file is a January 2010 favorable medical opinion of the Veteran's treating physician.   

The Veteran has not been provided a VA examination for a medical opinion in this case because such an examination is not provided until and unless new and material evidence is submitted to reopen the claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance for the purpose of adjudicating whether the claims should be reopened.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  However, further consideration of compliance with the VCAA duty to assist is deferred pending additional development prior to de novo adjudication of the claims on the merits.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).

Additionally,  certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Reopening

Although notified in March 2002, the Veteran did not appeal a February 2002 rating decision denying reopening of a claim for service connection for DDD of the lumbosacral spine; and denied service connection for avascular necrosis of the hips, and disabilities of the knees and lumbar spine.  Accordingly, the February 2002 rating decision is final.  

Following the February 2002 rating decision no additional service records were received, and no additional evidence of any kind was received within one-year following notification of the February 2002 adjudication of the claims.   See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Subsequently, the Veteran applied in October 2008 to reopen the claims for service connection.  

For such claims received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  


Background

The evidence on file at the time of the February 2002 rating decision included the Veteran's DD Form 214 which reflects that she received an honorable discharge due to physical disability existing prior to entry to active duty.  

The STRs show that the September 1979 examination for service entrance was negative.  In April 1980 the Veteran had swollen ankles, with pain shooting up the backs of her legs to her hips.  It was felt that her pain was due to jogging.  In August 1980 she had a low back pain for 8 hours prior to being seen for what was reported to be a boot camp injury.  The assessment was a low back strain.  The next day it was noted that the pain was resolving.  In September 1980 she had myaglias associated with an upper respiratory infection (URI) and gastroenteritis.   In October 1980 she had a slight loss of lordotic curvature and slight left-sided lumbar paravertebral muscle spasm.  Straight leg raising (SLR) was positive, bilaterally, at 30 degrees with pain referred only to the back.  She had a history of a low back strain, which was the assessment.  

In October 1980 it was reported that she had back pain since falling in a bathtub 48 hours earlier.  She now had spasms with radiation of pain down the left leg.  She had severe paraspinous muscle spasm on the left and positive SLR but was neurologically within normal limits.  The assessment was a severe lumbosacral strain.  She was hospitalized in October 1980 and the final diagnosis was chronic low back pain secondary to DDD, and residual low back strain.  Her admitting diagnosis has been an acute lumbosacral strain.  The discharge summary shows that she had a prior history of an L3 fracture, with recurrent low back pain since then.  She reported that she had been told prior to entering service that she had spina bifida occulta but she had not told anyone of this.  On examination she had marked left paraspinous spasm with loss of lumbar lordotic curvature; severely limited motion in all planes due to pain and spasm, and positive left-sided SLR at 15 degrees.  As subsequent orthopedic evaluation during that hospitalization found that she had some hypoesthesia of the posterior-plantar aspect of the left foot.  X-rays revealed L4-5 interspace narrowing with spur formation.  The impression was mechanical low back pain, chronic and recurring, secondary to DDD.  The orthopedist felt that she had residuals of trauma to the back occurring some years ago.  She wished to receive a Medical Board.  

The Veteran was seen again in November, and on multiple occasions in December, 1980 for low back pain.  

A report of a January 1981 Medical Board reflects that the Veteran had related having injured her back 7 years earlier in an automobile accident with resultant L3 fracture, and had been told at the time that she had spina bifida occulta but she had not told anyone of this when she entered active service.  She admitted that she had had recurrent low back pain since that injury.  She had reinjured her back when she fell in a bathtub in October 1980.  X-rays revealed narrowing at L4-5 but no evidence of spina bifida occulta.  Since her discharge from her October 1980 hospitalization she had had several minor recurrences of low back pain and had recently requested a medical discharge from service.  The diagnoses were chronic low back pain secondary to DDD, and residual old back trauma.  It was felt that she was unfit for further service due to physical disability which was neither incurred in nor aggravated by service.   

A December 1979 VA Medical Certificate shows that the Veteran complained of a sore throat.  There were no musculoskeletal complaints.  

In the Veteran's original claim for service connection in February 1981, she reported having been treated at the Allen Park, VA Medical Center since February 4, 1981.  

Records of Dr. F. P. of 1993 and 1994, prepared in relation to a Workers' Compensation claim, show that the Veteran slipped at work and fell on her back on January 29, 1993, injuring her left thigh, low back, and left groin.  A January 29, 1993, left hip X-ray was negative for a fracture.  The Veteran was treated for right lateral epicondylitis and low back disability, but also complained of pain in the knees.  April 1993 X-rays revealed findings suggestive of osteoarthritis of the major joints, particularly involving the left hip and knee joints.  A June 1993 MRI revealed severe degenerative changes at L4-5 and L5-S1 with spondylotic right lateral spurring at L4-5.  It was reported that the MRI indicated that the changes had been present for a long time and the physician did not see anything that could be attributed to the Veteran's January 1993 fall.  These private treatment records contain no history of an injury of any kind prior to the January 1993 work-related injury.  

On VA examination in December 1994 the Veteran complained of having had lumbosacral pain since the in-service 1980 fall, and having reinjured the back in "1992."  She had had physical therapy after each injury.  X-rays revealed mild osteoarthritis of both hips, and a lumbosacral CT scan revealed vacuum disc disease secondary to a degenerative process at L4-5 and L5-S1.  The impressions were osteoarthritis of the hips and lumbar spine DDD.  

On file are VA outpatient treatment (VAOPT) records since January 1995.  

Private clinical records show that in June 1998 the Veteran had had left hip pain since a twisting injury while carrying groceries and putting them in a car.  

A July 1998 report of VA MRIs of the Veteran's hips revealed findings compatible with avascular necrosis of the left femoral head.  

Dr. D. G. reported in January 2002 that he had treated the Veteran since August 2000 for problems of both hip, low back, and right knee.  She had a total left hip arthroplasty in February 2001 and on the right in September 2001.  She had a collapsed disc at L4-5 and L5-S1.  She had right knee arthritis with mild narrowing and a spur on the medial side.  

The evidence received since the February 2002 rating decision includes SSA records which reflect that the Veteran had on-the-job injuries at work in 1992 or 1993, as well as another injury in 1998.  

Records from SSA include an August 2000 record of Dr. D. G. which indicates that the Veteran had no knowledge of how her AVN of the hips happened.  A January 13, 1995, disability report for the State of Michigan Disability Determination Program indicates that she had worked as a nurse's assistant at St. John's Hospital from 1989 until she was terminated due to a work related back injury from a fall.  A January 17, 1995, disability report for the State of Michigan Disability Determination Program indicates that she had started having pain in different parts of her body, particularly her back, groin, and gluteal areas after her 1992 injury, although DDD was present prior to that accident.  It appeared to the examiner that she might have a psychosomatic element with respect to her diffuse multiple area pain.  A May 2001 SSA determination found that the Veteran was disabled from employment due to osetoarthrosis and allied disorders, including ankylosing spondylitis and other inflammatory spondylopathy.  

In a January 2010 statement Dr. S. N., a VA physician, reported having treated the Veteran since 2005.  She had chronic pain of the back, knee, and hip.  During active duty she had fallen in 1980 with extreme abduction, involving her low back and both hips, for which she was treated conservatively at a military medical facility.  She was discharged from service due to her medical condition and was unable to return to active duty.  She experienced a progressive worsening of her back, groin, and knee pain since then.  She had had bilateral hip replacements due to avascular necrosis in 2001 at the age of 51.  She had no risk factors or underlying medical condition that would predispose her to bilateral avascular necrosis (AVN) and "it is more likely than not that her AVN may have been related to her injury while in Service [sic]."  She now had chronic degenerative arthritis of her knees, hips, and back which was being treated with physical therapy and pain medications, and which significantly limited her activities of daily living due to her disability.  

At the 2014 travel Board hearing the Veteran testified that her disabilities of the back, hips, and knees all stemmed from an in-service 1980 injury when she slipped and fell in a shower, immediately following which some friends took her to an emergency room where she was treated, with application of heat, over several hours and X-rays were taken .  Later during service she was given medication for relief of pain.  She testified that she did not have any pre-existing back or other problems upon entering military service.  See pages 15 and 16 of the transcript.  During the remainder of her time during service, after the 1980 injury, she had been unable to lift heavy patients and her condition had progressively worsened to the extent that she was discharged for medical reasons in January 1981, only a few months after the 1980 injury.  

The Veteran testified that her earliest postservice treatment had been at least within a couple of years at the VA medical facility at Allen Park, at which time she was given medication and advised to seek physical therapy.  However, she had been unable to seek physical therapy.  

The Veteran testified that her treating physician had not only submitted a supporting statement but had indicated to her that injuries, such as she had sustained during service, could cause avascular necrosis.  She had had hip replacements in 2000 and 2001.  The Veteran stated that if needed she was willing to report for an examination in conjunction with her claims.  

Analysis

Initially, the Board notes that it is not clear whether the RO found that new and material evidence had been submitted to reopen because the September 2009 rating decision which is appealed stated that the claims for service connection for low back disability and bilateral knee disability were reopened but also stated that new and material evidence had not been submitted in conjunction with any of the application to reopen claims for service connection for DDD of the lumbosacral spine, bilateral hip and bilateral knee disabilities.  In any event, regardless of how the RO ruled on the question of reopening, the Board must re-decide that matter on appeal because it is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Also, for the limited purpose of reopening the Board does not make any judgment as to the credibility of the evidence.  Rather, for the purpose of reopening, the credibility of the evidence is to be presumed.  Justus, Id.  

Significantly, Dr. S. N's. January 2010 statement addresses the critical matter in this case.  In substance, that physician stated that since an in-service injury the Veteran had had progressive pain of the back and knees and now had degenerative arthritis of the back, hips, and knee; as well as that AVN of the hips "may" have been related to an in-service injury.  

The Board notes that Dr. S. N's. statement reflects that it is somewhat qualified, inasmuch as it is dependent upon a history related by the Veteran and because of the qualifying terminology that AVN of the hips "may" have been related to an in-service injury.  

Nevertheless, when the evidence on file is viewed most favorably, and particularly Dr. S. N's statement, the new evidence is material and is sufficient to trigger VA's duty to assist by obtaining a VA medical opinion which addresses the matter of the etiology of the current disabilities of the lumbosacral spine, both hips, and both knees.  

Accordingly, reopening of the claims for service connection for is warranted and, to this extent only, the claim is granted.  However, de novo adjudication of the claims on the merits is delayed pending further development.  


ORDER

The application to reopen the claims for service connection for disabilities of the low back, to include DDD of the lumbosacral spine the lumbosacral spine; both hips, to include bilateral hip replacements; and both knees is granted and to this extent only the claim is granted.  


REMAND

Although the Veteran testified that she had no pre-existing low back disability prior to service, the STRs show otherwise.  Records of the Veteran's treatment for her pre-service low back injury sustained in a vehicular accident are not on file.  These should be obtained and associated with the claims files.  

At the time of the Veteran's original claim for service connection in February 1981, she reported having been treated at the Allen Park, VA Medical Center since February 4, 1981.  There is on file a December 1979 VA Medical Certificate reflecting her complaints of a sore throat.  There were no musculoskeletal complaints.  However, it appears that not all treatment records from the Allen Park VA Medical Center since December 1979 to January 1995 are on file.  Accordingly, these should be obtained.  

Records from the appropriate governmental body concerning the Veteran's past claims for Worker's compensation benefits for postservice injury(ies) are relevant but are not on file.  These should be obtained and associated with the claims files. 

While the Veteran's testimony sought to downplay the gap of many years between her in-service injury and the earliest postservice evidence of disability of the low back, hips, and knee, this is a factor for consideration upon adjudication of the claims on the merits.  

In any event, it is clear that an opinion is needed as to whether any of the claimed disabilities of the hips and knees are due to the in-service injury to which the Veteran testified.  Also, an opinion must be obtained addressing whether the Veteran had both a chronic low back disability which clearly and unmistakable pre-existed active service and which clearly and unmistakable underwent no increase above the natural progress, if any, during active service; and, if not, whether her current low back disability was incurred during active service and whether any arthritis of the lumbosacral spine manifested within one year of her January 1981 discharge form active service.  

Also, because the Veteran is not now service-connected for any disability, the claim for a TDIU rating is dependent upon the outcome of whether service connection is granted for any of the claimed disabilities.  Accordingly, consideration of the claim for a TDIU rating must be deferred pending development and de novo readjudication of the service connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide as much clarifying information as possible as to all treatment or evaluation for the low back injury which occurred prior to her active service, to include the inclusive dates and the full names of the treating source(s) and current address(es) of the custodian(s) of such records.  She should be requested to execute and return the necessary authorization(s) or release(s) to obtain such records.  

Then, the appropriate steps should be taken to obtain such records and, if obtained, such records must be associated with the claims files.  

2.  Contact the Veteran and request that she provide as much clarifying information as possible as to all postservice claims that she had made for Worker's Compensation benefits for any injury or injuries which have occurred after her January 1981 discharge from active service.  She should be requested to execute and return the necessary authorization(s) or release(s) to obtain such records.  

Then, the appropriate steps should be taken to obtain such records and, if obtained, such records must be associated with the claims files.  

3.  Obtain all records of outpatient treatment or evaluation of the Veteran from the Allen Park VA medical facility since December 27, 1979, until January 1995 and if obtained associate the records with the claims files.  

4.  Arrange for appropriate medical personnel to examine the Veteran and provide an opinion, with supporting rationale, as to the etiology and onset of the Veteran's chronic lumbosacral disability, and disability of the hips and knees.  

The claims file and all electronic records must be made available to the examiner.  

Specifically, the examiner is requested to opine as to whether: 

(A) there is clear and unmistakable evidence that the Veteran had a pre-existing chronic lumbosacral disability at the time of her October 1979 entrance into active service; 

(B) if she did have a pre-existing chronic lumbosacral disability which clear and unmistakably existed at service, render an opinion as to whether there is clear and unmistakable evidence that such disability was not aggravated, i.e., did not undergo an increase in severity above the natural progress, if any, of such disability.  

(C) if she did not have a chronic lumbosacral disability which clearly and unmistakably existed at service entrance, render an opinion as to whether it is as likely as not (50% probability) that the Veteran's current lumbosacral disability had its onset during military service or is otherwise related to military service, including any low back injury during active service.  

(D) render an opinion as to whether it is as likely as not (50% probability) that the Veteran's current disabilities of the hips, including pathology giving rise to her bilateral hip replacements, and current disabilities of the knees had their onset during military service or are otherwise related to military service, including any low back injury during active service.  

In reaching these determinations the examiner is requested to comment upon the significance of the Veteran's pre-service, in-service, and postservice low back injuries.  

Lastly, if the answer to the question of whether any one or more of the claimed disabilities is related to military service is affirmative, the evaluating medical personnel should then provide an opinion as to whether it is as likely as not (50% probability) that any such disability which is related to military service either caused or aggravated (permanently increased the severity) any claimed disability which is not related to military service.  

The report of the evaluation or examination should be associated with the Veteran's VA claims folder.  Rationale for all opinions should be provided.  If the evaluating medical personnel cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale. 

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Following any further development that deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


